internal_revenue_service number release date index number ---------------------- ------------------------------------------------ ---------------------------- ---------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no -------------- telephone number ---------------------- refer reply to cc ita b03 plr-129787-15 date march ty ------- legend parent -------------------------------------------------------- disregarded_entity ------------------------------------------------------------- taxpayer ------------------------------------------------------------- target -------------------------------------------------- merger sub ------------------------------------------------- date --------------------------- date ------------------ date -------------------- date --------------- date -------------- taxable_year ------- dollar_figurea ---------------- financial advisor -------------------------- tax_return_preparer --------------------------- plr-129787-15 cpa firm ----------------- dear ---------------- this responds to a letter_ruling request dated date submitted on behalf of parent parent requests an extension of time under sec_301_9100-1 and sec_301 of the procedure and administration regulations to make a late election concerning the treatment of success-based fees in accordance with revproc_2011_29 2011_1_cb_746 facts on date disregarded_entity a wholly-owned subsidiary of taxpayer which itself is a wholly-owned subsidiary of parent acquired of the outstanding_stock of target an unrelated corporation the acquisition was structured a reverse subsidiary merger whereby merger sub a wholly-owned subsidiary of disregarded_entity merged with and into target with target surviving for u s federal_income_tax purposes the formation of merger sub and its merger into target was disregarded and instead treated as a direct taxable purchase of stock of target by corporation since disregarded_entity is treated as a disregarded_entity corporation is treated as having directly acquired the stock of target for u s federal_income_tax purposes in connection with the acquisition parent engaged financial advisor to provide various advisory services as compensation_for the services parent agreed to pay financial advisor a fee of dollar_figurea which was contingent upon the consummation of the acquisition and was a success-based_fee for services performed in the process of investigating or otherwise pursuing the acquisition parent’s tax department prepared and tax_return_preparer reviewed and signed parent’s consolidated u s federal_income_tax return for the tax_year ended date on the return parent’s tax department in accordance with revproc_2011_29 deducted of the success-based_fee and capitalized the remaining of the success-based_fee parent’s tax department complied with the ministerial requirement of filing an election statement pursuant to revproc_2011_29 with the return however the incorrect taxpayer target was inadvertently listed on the election statement as the party making the election on date cpa firm provided preliminary findings from its review of the transaction cost analysis pertaining to an acquisition separate from and unrelated to the above described acquisition during its review cpa firm observed that the wrong taxpayer had been listed on the election statement with respect to the unrelated acquisition plr-129787-15 on date parent and cpa firm determined that the unrelated acquisition’s election statement was invalid and that parent should seek relief under revproc_2015_1 and sec_301_9100-1 and sec_301_9100-3 after receiving this advice parent examined the election statement for the above described acquisition and discovered an identical error had been made parent engaged tax_return_preparer to prepare a request for relief law sec_263 of the internal_revenue_code provides generally that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_1_263_a_-1 of the income_tax regulations provides that no deduction is allowed for an amount_paid to acquire or create an intangible which under sec_1 a - c i and a -4 d i a includes an ownership_interest in a corporation or other entity see also sec_1_263_a_-4 in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized see 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate the business acquisition or reorganization transactions described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 ie a success-based_fee is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer's timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes section dollar_figure of revproc_2011_29 provides a safe_harbor election for taxpayers that pay or incur success-based fees for services performed in the process of investigating or otherwise pursuing a covered transaction described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 a taxpayer may elect to allocate a success-based_fee between activities that facilitate the transaction and plr-129787-15 activities that do not facilitate the transaction by treating percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and by capitalizing the remaining percent as an amount that does facilitate the transaction in addition the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election plr-129787-15 sec_301_9100-3 provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section analysis the election provided for in revproc_2011_29 is a regulatory election as defined under sec_301_9100-1 the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election the information and representations made by parent establish that parent acted reasonably and in good_faith parent reasonably relied on tax_return_preparer a qualified_tax professional to prepare its federal_income_tax return for taxable_year parent is not seeking to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time relief is requested parent did not affirmatively choose not to make the election after having been informed in all material respects of the required election and related tax consequences rather parent intended to take advantage of the safe_harbor provisions in revproc_2011_29 and filed its return for taxable_year reflecting those provisions but failed to properly identify the correct party making the election on the required statement parent is not using hindsight in requesting relief plr-129787-15 further based on the facts of the case provided granting an extension will not prejudice the interests of the government parent will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election at this time than parent would have had if the election had been timely made in addition the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made will not be closed by the period of limitations on assessment under sec_6501 before parent's receipt of the ruling granting an extension of time to make a late election based upon our analysis of the facts as represented we conclude that parent acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been met ruling parent is granted an extension of days from the date of this ruling to file the statement required by sec_4 of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees properly identifying the entity making the election identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the rulings contained in this letter are based upon information and representations submitted by parent and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether the correct costs were properly included as success-based fees subject_to the election or whether the transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling should be attached to parent's federal_income_tax returns for the tax years affected alternatively taxpayers filing returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling plr-129787-15 showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 sincerely christopher f kane branch chief branch income_tax and accounting cc
